﻿On behalf of the Government and people of Sierra Leone, I congratulate you most warmly, Sir, on your election to the high office of President of the thirty-ninth session of the General Assembly. Your country's philosophy of humanism and your considerable personal skills as a diplomat assure us that under your leadership the General Assembly will further the cause of peace and justice in the world.
205.	Allow me also to pay a tribute to your predecessor, Mr. Jorge Illueca, now President of the Republic of Panama, who served as President of the thirty-eighth session with distinction and exemplary skill.
206.	Let me also congratulate and welcome into our midst Brunei Darussalam, whose accession brings us closer to the ideal of universal membership.
207.	Ten years ago, the General Assembly convened in a special session to examine the economic relations between developed and developing countries. After weeks of long and exhaustive debate, the Assembly adopted a resolution recommending the establishment of a new international economic order. That historic recommendation reverberated around the world and ignited the hopes of many poor, developing countries. A new optimism was born, as many countries were led to believe that the United Nations was on the march towards the indispensable goals of economic justice and fair play.
208.	The flurry of activities which followed on the heels of this new optimism led many commentators to call the 1970s "the decade of negotiations". Although those negotiations must now seem like the beginning of a false dawn, title Assembly's sixth special session itself did provide a set of bold recommendations in its Programme of Action on the Establishment of a New International Economic Order, which, fully implemented, might have saved the world from the present disastrous recession. To the dismay and bitter disappointment of the developing world, the Programme of Action has been rendered ineffectual by the refusal of certain Members of the Organization to allow any worthwhile action to be taken towards its implementation. The failure of the international community to rise to the challenges and the opportunities of the time seem to us to have led to the present dire economic consequences that undermine social order in rich countries and threaten the very survival of .much of the third world.
209.	Today, the stark economic reality of the African condition is that millions of people are afflicted by hunger, malnutrition, illiteracy and abject poverty. Over the last few years, the economies of African countries have suffered severe declines in growth and output of goods and services. This trend, already apparent in the 1970s, has worsened over the last three years, leading to depressing growth rates or total stagnation. The result is a dangerous fall in already precarious living standards, mass starvation and widespread decay of the small, but vital, infrastructure and even the environment.
210.	The reasons for this decline are many and varied. Foremost among them are the recent severe world recession, which has had such a damaging effect on the economies and productive capacity of many African countries, and the stubborn refusal of our trading partners to pay fair and remunerative prices for our commodities and raw materials.
211.	Moreover, in an international trading system that requires developing countries to negotiate the prices they receive for their major raw materials and commodities, while they must pay the ever-increasing prices that are set by the manufacturers of those same raw materials and commodities, it is inevitable that the weakest members of the system should be driven into bankruptcy.
212.	For Africa, these various factors have been further aggravated by the most severe drought the continent has suffered in this century, resulting in a catastrophic fall in food production and the consequent loss of human lives through famine and starvation.
213.	The acute debt burden of third-world countries, particularly those in Latin America, has preoccupied the international community over the last two years. The harsh conditions attaching to those debts are today hampering economic recovery and development in many of the afflicted countries.
214.	Given the magnitude and severity of the problems that I have just been describing, it is clear that the African people cannot on their own prevent the imminent economic collapse that threatens many of their impoverished nations. While we recognize that African Governments must continue to bear responsibility for the well-being of their people, we expect the international community, in a spirit of solidarity and a reaffirmation of our mutual interdependence, to help to avert the catastrophe that now threatens Africa.
215.	What is required, therefore, is a bold, imaginative and generous response to this crisis so that together we can find lasting solutions to the continent's perennial problems.
216.	Specifically, the international community would have to come to grips with the continuing adverse terms of trade which now plague the economies of much of the third world in general. In this connection, reform of existing financial institutions, a reduction in the present crippling rates of interest and liberalization of world trade must be considered imperative.
217.	Furthermore, it is the view of the Sierra Leone delegation that, in seeking solutions to the manifold problems now facing the African continent, intensification of economic co-operation within the multilateral and specialized institutions, especially the World Bank, FAO and UNDP, cannot be overemphasized. These institutions must be given increased financial support and provided with the necessary resources to enable them to perform their tasks more effectively.
218.	It was, therefore, a matter of deep regret to my Government that, giver, the gravity of the African economic situation, the Economic and Social Council was not able to take decisive action when this matter was considered at its second regular session, last July. We hope that when the General Assembly considers this matter it will see the necessity of recommending appropriate remedial measures.
219.	The critical shortage of foreign exchange has halted industrial development, and existing capacity is either idle or only partially engaged. All these factors have combined to create instability in some of our countries. It is imperative, therefore, that the international community and the African Governments make joint efforts to reverse this dangerous trend.
220.	While on the theme of international co-operation, I would like to make some brief remarks on two international conferences which have recently been concluded. I refer to the second International Conference on Population, held at Mexico City last August, and the Fourth General Conference of the United Nations Industrial Development Organization, held at Vienna, also in August. In doing so, may I once again express the gratitude of the Sierra Leone Government to Mexico and Austria for hosting these two important meetings.
221.	Population issues are, today, assuming ever- greater importance. Almost every Government has become increasingly aware that its greatest resource is human.
222.	For us in Africa, developmental problems have been identified as those of disturbingly low levels of literacy, low levels of technical skills, poor performance of middle-level manpower, little or no attention to research and development, weak infrastructure and a chronic shortage of capital.
223.	It is evident, therefore, that if we are going to solve these problems urgent measures will have to be taken to improve and develop our human resources.
224.	For its part, the Government of Sierra Leone continues to hold the view that the issue of population development cannot be divorced from that of general socio-economic development. My Government firmly believes that all economic activities should be geared towards the improvement of the individual so as to enable him to contribute meaningfully to national development. We therefore trust that the results of the Mexico City Conference will generate the necessary impetus and political will for accelerated and fruitful international co-operation in this all-important domain.
225.	For this reason, I would like to say how highly my Government appreciates the role which UNDP and UNFPA are playing in assisting developing countries in implementing their policies and programmes. My delegation renews its appeal for greater resources to be made available to these agencies to enable them to achieve their objectives.
226.	Industrialization, like population, is central to the economic and social development of every country. My delegation has taken note of the report of the Executive Director of the United Nations Industrial Development Organization but regrets that the question of promoting industrialization in developing countries has continued to be clouded by political judgement on the part of the advanced countries. Thus, in spite of its modesty, the target of $50 million for the United Nations Industrial Development Fund has remained unattainable.
227.	Furthermore, the Fourth General Conference of the United Nations Industrial Development Organization was unable to agree on a common declaration because of resistance on the part of certain delegations. We trust, however, that what little progress was achieved at Vienna will be built upon through our common endeavours in order to achieve the targets set in the Lima Declaration and Plan of Action on Industrial Development and Cooperation.
228.	My delegation notes with satisfaction the stress laid by a cross-section of delegations at the Vienna Conference on the subject of the Industrial Development Decade for Africa. It is clear that, since Africa has the greatest number of least developed countries, the international community must make special efforts towards the industrial development of Africa in order to lift that continent from the state of poverty in which it is currently trapped.
229.	I now wish to reflect on the political state of our world.
230.	Over the past few years, the United Nations has been confronted by a number of complex and menacing challenges, many of which threaten the very survival of mankind. The most dangerous of these challenges is the accumulation and accretion of nuclear weapons with the attendant danger of nuclear annihilation. Today we watch with growing concern as the arms race enters the sphere of outer space.
231.	It is the considered view of the Sierra Leone delegation, guided by historical evidence, that an unbridled and perennial arms build-up, the perfecting of weapons of mass destruction and the acquisition of nuclear capability by many nations inexorably lead to war, either by design or through accident or miscalculation.
232.	Like other members of the General Assembly, my country has a vested interest in the prevention of a nuclear catastrophe. This, more than anything else, explains our demand for a cessation of the present unprecedented and menacing arms build-up. We also renew our appeal, particularly to the Soviet Union and the United States, and to all those other nations which have accumulated nuclear weapons, to resume negotiations in an endeavour to contain and reduce the escalating tensions resulting from the arms build-up. We also urge them to resume negotiations to remove the threat of annihilation which the militarization of outer space entails. Therefore, we welcome the resumption of contacts between the Governments of the Soviet Union and the United States and we hope those contacts will produce positive results.
233.	The persistence of many regional but potentially dangerous conflicts in some parts of the world also threatens international peace and stability. This situation is continually aggravated by the use of armed force to solve international disputes, contrary to the provisions of the Charter of the United Nations.
234.	One such conflict which has continued to cause great concern to the Government of Sierra Leone is the ongoing fratricidal war between Iran and Iraq. This war, which has now gone on for too long, has taken a severe toll in human lives and constitutes a serious drain on the economic and human resources of those countries. Its continuation is a threat to international peace and stability. The Sierra Leone Government, therefore, renews its appeal to both Iran and Iraq to heed the call of the international community to bring that conflict to a speedy end and resume constructive dialogue, so that mutual trust and confidence can be revived.
235.	The occasional but persistent sound of fire in the Middle East is a brutal reminder that the whole area is liable to erupt into widespread violence. Our collective responsibility is to ensure that another eruption does not occur in that area. Our joint endeavours must seek to reconcile the understandable rage of the Palestinians who continue to be denied their just demand for a homeland and the need by Israel to live within secure and internationally recognized borders. The Sierra Leone delegation, therefore, supports the call for an international conference on the Middle East with the full and equal participation of all the parties to the dispute.
236.	The problem of Cyprus, a nation divided against the will of its people, has continued to engage the attention of my Government. The United Nations, as the custodian of the security and integrity of all nations, particularly small nations, cannot remain silent and allow the present division of Cyprus to become permanent.
237.	My country, therefore, renews its call for the withdrawal of foreign forces from Cyprus and for the two communities to get together and find suitable solutions to their problems without violating the sovereignty and territorial integrity of an independent and non-aligned Cyprus. We note and welcome the initiative of the Secretary-General in using his good offices to bring together all the parties involved in the dispute.
238.	While on the question of divided nations, it is a matter of regret and concern that the continuing division of the Korean peninsula has prevented its dynamic people from assuming their proper role in the international community. We are aware of the proposals which have been made for negotiations by both parties but regret the introduction of pre-conditions which serve only to pre-empt a solution to the problem. The Sierra Leone Government has the firm belief that the Korean problem, like those of other divided nations, should be peacefully resolved by the Korean peoples themselves through dialogue and negotiations.
239.	While we seek a peaceful solution to the numerous challenges facing the United Nations today, it is a matter of grave concern and deep anxiety to my Government that the racist Pretoria regime, in total disregard of its obligations under the Charter of the United Nations and of world opinion, has continued to kill, maim and brutalize its own people and menace the peace and security of the whole of southern Africa. That is state terrorism, which the United Nations, particularly the Security Council, is committed to opposing and uprooting wherever it may occur.
240.	Some six years ago, the Security Council adopted resolution 435 (1978) as a basis for Namibia's attainment of independence and statehood. Regrettably, the injection of extraneous issues and preconditions has held up the independence of Namibia. As a result, the negotiating process over the past six years has been protracted and inconclusive.
241.	Let me say that those who champion the cause of freedom at home but deny its extension to the Namibian people will not succeed, for freedom is indivisible. Therefore, the world is not wholly free if any of its parts is subjugated through the connivance or the indifference of some Member States. Nor is the defence of freedom a national task only. It is a global enterprise to which the United Nations is irrevocably and solemnly committed.
242.	My delegation, therefore, calls upon all Governments and all men of goodwill vigorously to condemn the Government of South Africa for its oppressive policy and urges the Security Council to take all measures within the Charter of the United Nations to bring about the abandonment of the policies of apartheid in South Africa, for it is only in this way that we can reduce the endemic and pervasive tensions that so seriously endanger international peace and security in southern Africa.
243.	A small country like Sierra Leone is particularly aware of the value of international co-operation. During the current economic crisis, my country has enjoyed the benefits of co-operation with the European Economic Community, the World Bank and UNDP, among others. Among the many friendly countries that have reacted to our current economic difficulties, the Federal Republic of Germany and the People's Republic of China have responded to our needs with more than accustomed generosity. We thank these friendly nations most sincerely.
244.	Let me, in conclusion, express my Government's profound gratitude to the Secretary-General for exhorting the entire membership of the United Nations to rededicate itself to the principles of the Charter and for alerting the international community to the social and economic catastrophe which now threatens the African continent. We have also noted with a great deal of satisfaction the eloquent pleas of other Members of the Organization from this rostrum. We hope that those pleas will be translated into concrete measures.
